Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art has failed to disclose or reasonably suggest:
The claimed substrate/device configuration where there are the two channels(sensing and transport) with the electrodes arranged as claimed , specifically, the at least one pair of first and second opposite electrodes, one residing on each side of a respective fluid transport nanochannel proximate a respective sensing nanochannel, and at least one pair of third and fourth opposite electrodes, at least one residing adjacent to each of inlet and outlet ends of the at least one fluid transport nanochannel;
and the also two power sources, with one being specifically a floating power source which is discoupled from the other power source, and more specifically which is claimed as a completely separate second power source, and not merely the switching of one power source between the channels, in addition to a processor programmed to measure via an ammeter an electrical output from the respective fluid sensing nanochannel, and the measured electrical output provides data about the analyte present at the intersection in the at least one fluid transport nanochannel.
Also, the prior withdrawn claims are rejoined and allowed as they were amended consistent with the allowed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797